Filing Date: 11/30/2018
Priority Dates: 8/30/2017 (US 15/690,474)
                        7/23/2013 (US 13/948,512)
                        3/15/2013 (US 13/837,403)
Applicant(s): Ruan et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election filed on 11/6/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of species 3, reading on figure 33, in the reply filed on 11/6/2020, is acknowledged.  The applicants indicated that claims 11-15 read on the elected species.  The examiner agrees.  Accordingly, claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed inventions absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0314637) in view of Cai (US 2018/0187987).
Regarding claim 10, Kim (see, e.g., fig. 3B) shows most aspects of the instant invention including a method of forming a lighting device 400 comprising:
10 having first and second surfaces opposite to each other
Forming one or more light-emitting structures 50 on the first surface of the substrate
Applying a heat spreading-and-dissipating layer 92/32 on the second surface of the substrate
Kim further teaches that the layer comprises a polymer mixed with graphite.  See, e.g., Kim: par. 0032/ll.6-11,17-19, and par.0033/ll.6-12.  He, however, fails to specify that the graphite be in the form of particles.  Along these lines, Cai teaches that graphite particles exhibit excellent thermal conductivity for the plane formed by X/Y axes.  See, e.g., Cai: par.0029/ll.25-27.
Accordingly, to achieve excellent thermal conductivity, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to have the graphite particles of Cai in the layer of Kim.
Regarding claim 12, Kim (see, e.g., par.0034/l.4) shows that the layer is between 0.01-0.5 mm.
Regarding claim 13, Cai (see, e.g., par. 0039/ll.8-9) teaches that the particles are between 0.01-20 µm.
Regarding claim 14, Kim (see, e.g., par.0032) teaches the layer including polyacrylates, but fails to specify the acrylates including at least one of polyethylene, polyurethane, and polymethyl methacrylate (PPMA).  Cai (see, e.g., par. 0033), on the other hand, teaches that these materials would improve the thermal efficiency of the layer.
Regarding claim 15, Kim (see, e.g., fig. 4) teaches spraying or painting the layer.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.